131 S.W.3d 858 (2004)
STATE of Missouri, Plaintiff/Respondent,
v.
Christopher PROSSER, Defendant/Appellant.
No. ED 82786.
Missouri Court of Appeals, Eastern District, Division Two.
April 13, 2004.
Andrea K. Spillars, Patrick T. Morgan, Assistant Attorney General, Jefferson City, MO, for respondent.
Christopher Prosser, Pacific, MO, Appellant acting Pro Se.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and MARY K. HOFF, J.

ORDER
PER CURIAM.
Defendant appeals pro se the judgment denying his Rule 29.05 motion, filed on March 14, 2003, to reduce as excessive the sentence he received in 1992 on his conviction of second-degree murder. The trial court dismissed the motion on the grounds it lacked jurisdiction.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The trial court lacked jurisdiction to modify defendant's sentence under Rule 29.05 after it filed its sentence on December 4, 1992. State v. Van Sickel, 726 S.W.2d 392, 393 (Mo.App.1987).
We affirm the judgment pursuant to Rule 30.25(b).